              Case 2:19-cr-00041-RSL Document 155 Filed 01/04/21 Page 1 of 1




 1                                                            The Honorable 5REHUW6/DVQLN
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                        NO. CR19-41 RSL
10
11                             Plaintiff,               SEALING ORDER
12
                          v.
13
       MURUGANANANDAM ARUMUGAM,
14
15                             Defendant.
16
17
            Having considered the records of this case and the United States’ Second Status
18
     Report, the Court finds there are compelling reasons to file this motion and order under
19
     seal. Accordingly, the United States’ sealing motion is GRANTED.
20
            IT IS SO ORDERED.
21                      4th
            DATED this _______         January _______, 2021.
                               day of _______________,
22
23                                                   _________________________________
                                                     ______
                                                        _ ____________________________
24                                                   R2%(576/$61,.
                                                     R2%(57    6 /$61,.
                                                     United States District Judge
25
26
27
28
      SECOND STATUS REPORT - 1                                           UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      United States v. Arumugam, CR19-41 RSL
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
